Citation Nr: 0947193	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left thumb injury.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1999 to February 2005.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2008 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in August 2009 when it was remanded for 
additional development.  


FINDING OF FACT

Throughout the appeal period the Veteran's service-connected 
left thumb disability has been manifested by MRI confirmed 
torn ulnar collateral ligament and X-ray-evidenced arthritis 
with less than compensable limitation of motion; a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers is 
not shown; the thumb is not ankylosed.  


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
thumb injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes (Codes) 5224, 5228 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (Fed. Cir. 2009).  December 2007 and May 2008 
letters provided the Veteran notice that is Vazquez-Flores-
compliant.  The claim was thereafter readjudicated (curing 
any notice timing defect).   See September 2009 supplemental 
statement of the case.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any postservice 
treatment records (or any other pertinent records) that 
remain outstanding.  The RO arranged for the Veteran to be 
examined in connection with this claim (in December 2007).  
The Veteran's attorney alleges that the examination was 
inadequate (and suggests another examination is necessary) 
because the examiner did not discuss DeLuca factors and 
because the examination is now dated.  The Board does not 
find merit in these allegations.  As will be discussed in 
greater detail below, the December 2007 VA examination fully 
addressed the cited DeLuca factors.  Furthermore, the 
examination was conducted about two months after the 
Veteran's claim for increase was received (and reflects the 
status of the disability during the appeal period).  Even 
more significant is that there is no indication in the 
evidentiary record (nor assertion by the Veteran) that the 
disability has increased in severity in the interim since he 
was examined.  The Veteran has not identified any private or 
VA treatment for left thumb disability during the interim.  
Without any evidence or the appellant's allegation of 
worsening since he was last examined, the fact that an 
examination is dated does not (of itself) render the 
examination inadequate.   

B.	Factual Background

Historically, the Veteran's show that he fractured his left 
thumb and was treated for such injury with a splint.  An 
August 2005 rating decision granted service connection for 
residuals of a left thumb injury, rated 10 percent.  The 
instant claim for increase was received in October 2007.  
On December 2007 VA examination, the Veteran complained of 
intermittent sharp pain, especially with daily activities of 
his left arm, lasting about 4-5 hours.  He reported that he 
develops mild weakness and lack of endurance if he picks up 
objects weighing 20 pounds or more, and that he takes Advil, 
Tylenol, and Motrin for pain and inflammation.  If there is 
swelling or a flare-up associated with his left thumb, his 
wife assists him with buttoning his shirt or cleaning 
himself, and doing daily activities.  He reported that he 
develops pain and problems with his left thumb when working 
as a technician; it was noted that there were no reports of 
loss of compensation or wages secondary to his service-
connected left thumb disability.  

On physical examination, left thumb flexion, abduction, and 
rotation were normal and extension was to 0 degrees, with no 
evidence of extreme pain or of increased pain with 
repetition; there was no ankylosis.  The gap between the left 
thumb and the index finger was "within normal limits" with 
no evidence of deformity.  There was no evidence of pain or 
stiffness on the fingers with the thumb attempting to oppose 
the fingers.  Strength of pushing, pulling, and twisting was 
equal bilaterally.  There was no evidence of hand weakness, 
and particularly of the left thumb.  The examiner noted that 
the Veteran exhibited mild manifestations of pain and 
stiffness on his left thumb, and opined that the Veteran 
would have a total function loss equated to flexion limited 
to 20 degrees and mild physical impairment during flare-ups; 
with repetitive range of motion of his left thumb, he would 
develop mild physical limitation mostly manifested by pain.  
There was no evidence of lack of endurance or fatigability 
secondary to flare-ups.  X-rays revealed degenerative 
changes, with no evidence of an acute injury, fracture or 
dislocation.  An MRI revealed no evidence of occult fracture 
or bone bruise of the thumb; the ulnar collateral ligament 
was torn.  

Notably, the Board's August 2009 remand asked the RO to 
review the record and reconcile the August 2005 rating 
decision (assigning a 10 percent rating) with the March 2008 
rating decision (continuing a 0 percent rating) (as well as 
to advise the Veteran of what is necessary to establish 
entitlement to a rating in excess of 10 percent for his 
service-connected left thumb disability).  In September 2009 
the Veteran was advised that the August 2005 rating decision 
erroneously awarded service connection for the same left 
thumb disability twice, rating it 10 percent and 0 percent.  
It was determined that the 10 percent rating was the more 
appropriate, as the next higher (20 percent) rating required 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  

C.	Legal Criteria and Analysis

At the outset, it is noteworthy that in October 2009 written 
argument the Veteran's attorney alleges (citing Cushman v. 
Shinseki, 576 F.3d 1290 (Fed. Cir. 2009) in support), that 
this case involves a denial of due process protections to 
which the Veteran is entitled.  The Board does not find any 
applicability of Cushman in this case.  Cushman involved the 
Board's consideration of an altered medical document.  In the 
instant case it is not alleged (nor suggested by the record) 
that any medical document for consideration has been altered.  
The attorney also alleges that the RO failed to advise the 
Veteran of what is necessary to establish entitlement to a 
rating in excess of 10 percent.  The Board finds, to the 
contrary, that the May 2008 letter to the Veteran did indeed 
advise him of what is necessary to establish entitlement to a 
20 percent rating.  

It is alleged by the Veteran's attorney that the current 10 
percent rating assigned is insufficient to compensate for the 
effect the Veteran's thumb impairment has on his activities 
of daily living and his effort to obtain and sustain gainful 
employment.  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations.  Generally, 
the degrees of disability are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence or deformity of structures or 
other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims has 
held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has not assigned 
staged ratings for the left thumb disability; a 10 percent 
rating has been assigned for the entire appeal period.  As 
the manifestations of the Veteran's left thumb disability are 
not shown (or alleged) to have varied significantly during 
the appeal period (and are not shown to have met, or 
approximated, the criteria for a 20 percent rating), the 
Board finds that staged ratings are not indicated.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be reviewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate code(s) for the 
specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003.  

Residuals of a thumb fracture which include traumatic 
arthritis are rated under Code 5010, which provides for 
rating, as degenerative arthritis, based on limitation of 
motion.  Code 5228 (for limitation of thumb motion) provides 
a 10 percent rating when there is a gap of one to two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent (maximum) 
rating is warranted where there is a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a.  (Other 
codes providing for a rating in excess of 10 percent for 
thumb disability - 5224, 8515 - require pathology not shown 
here, i.e., ankylosis or paralysis.)  

Under Codes 5010-5003, where there is X-ray evidence of 
arthritis with a less than  compensable limitation of motion, 
a 10 percent rating is for application for each major joint 
or group of minor joints affected by limitation of motion 
(not be combined with other ratings for the disability).  A 
20 percent rating requires involvement of 2 or more major 
joints (or groups of minor joints) with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a.  Multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints are considered a minor joint group.   38 C.F.R. 
§ 4.45.

The Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's service-connected left thumb 
disability.  Inasmuch as there is no involvement of multiple 
minor joint groups, a 20 percent rating under Codes 5010-5003 
is not warranted.  Furthermore, under Code 5228, there is no 
evidence that even remotely suggests that the Veteran has a 
gap of two inches or more between the thumb pad and fingers 
when his thumb attempts to oppose the fingers (even with all 
DeLuca factors considered).  On December 2007 VA examination 
(the only medical evidence regarding the nature and severity 
of the left thumb disability during the appeal period-the 
Veteran does not receive treatment) the gap between the left 
thumb and the index finger was "within normal limits", and 
clearly not compensably limited.  The examiner commented that 
there was no evidence of pain or stiffness on the fingers 
with the thumb attempting to oppose the fingers, although he 
did exhibit mild pain and stiffness on physical examination.  
There was no evidence of increased pain on repetitive motion, 
and no evidence of lack of endurance, fatigability, or 
weakness.  The physical limitation on repetitive range of 
motion was considered mild, mostly manifested by pain.  The 
strength of pushing, pulling, and twisting was equal 
bilaterally (evidencing that these functions were not 
limited), there were no difficulties noted with grasping 
objects, and deep tendon reflexes were within normal limits.  
These observations indicate that DeLuca factors were 
addressed on examination, and provide no basis for increase 
in the rating.  While the Veteran has alleged that during 
flare-ups his wife aides him in performing daily activities, 
such impairment is contemplated by the schedular rating 
assigned.  See 38 C.F.R. §§ 4.2, 4.10.  

The Board has considered whether referral for extraschedular 
consideration is suggested by the record.  There is no 
objective evidence of symptoms or impairment not encompassed 
by the schedular criteria; therefore, those criteria are not 
inadequate.  The Veteran's attorney has suggested the current 
10 percent rating is insufficient for the effect the 
Veteran's thumb impairment has on his activities of daily 
living and his effort to obtain and sustain gainful 
employment.  In that regard it is noteworthy that on the 
December 2007 VA examination the Veteran reported that he had 
no loss of compensation or wages secondary to his service-
connected left thumb disability.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Furthermore, the Veteran is employed, and the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record.  See Shinseki v. 
Rice, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's 
claim; therefore, the benefit of the doubt doctrine does not 
apply.  The claim for increase must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for residuals of a left 
thumb injury is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


